Clark, Judge.
This is an appeal from a conviction based on two counts of sales of heroin to an undercover agent which took place on separate occasions, one being October 6, 1971 and the other on October 18, 1971. The sentences were to be served consecutively.
The sole point for consideration is the contention that sentencing of the appellant to consecutive sentences "violated the due process clause and double jeopardy clause of the Fifth Amendment and of the Fourteenth Amendment of the U. S. Constitution and similar provisions of the Georgia Constitution on the grounds that the police permitted the appellant to continue to violate the law and then charged separate offenses, and further since the two crimes occurred within a short period of time, were exactly the same type, and since it was a continuing offense, the trial judge, as a matter of law, must run the *109sentences concurrent.”
Submitted April 4, 1973
Decided May 16, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Dennis S. Mackin, Morris H. Rosenberg, Carter Goode, for appellee.
During the pendency of this appeal this court has ruled adversely to this contention in the cases of Johnson v. State, 128 Ga. App. 69 (195 SE2d 676), Bloodworth v. State, 128 Ga. App. 657 (197 SE2d 423), and Murphy v. State, 129 Ga. App. 28. See also Hoffa v. United States, 385 U. S. 293, 309 (87 SC 408, 17 LE2d 374).

Judgment affirmed.


Hall, P. J., and Evans, J., concur.